Citation Nr: 1202801	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for osteoarthritis of the right knee from August 1, 2006. 

2.  Entitlement to restoration of a 20 percent rating for osteoarthritis of the left knee from August 1, 2006. 

3.  Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the right knee. 

4.  Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the left knee. 

5.  Entitlement to service connection for a low back disability, to include as secondary to service-connected osteoarthritis of the bilateral knees.  

6.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected osteoarthritis of the bilateral knees.  

7.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected osteoarthritis of the bilateral knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, reduced the rating for the Veteran's service-connected osteoarthritis of each knee from 20 percent to 10 percent effective August 1, 2006, and denied service connection for disabilities of the low back, hips, and ankles.  

In May 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  Unfortunately, the digital and audio recording of the hearing were not transcribable and a transcript is not included in the claims file.  The Veteran was notified in a May 2011 letter that a transcript of the hearing could not be produced, and he responded that he did not desire a second hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issues of entitlement to increased ratings for osteoarthritis of the right and left knees as well as entitlement to service connection for low back, hip, and ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2005, the RO notified the Veteran of a proposal to reduce the disability rating for osteoarthritis of each knee from 20 percent to 10 percent.  

2.  A May 2006 rating decision reduced the rating for osteoarthritis of each of the Veteran's knees from 20 percent to 10 percent effective August 1, 2006.

3.  At the time of the reduction, the 20 percent ratings for the knee disabilities had been in effect since May 15, 2001, a period greater than five years.

4.  The record demonstrates that at the time the RO reduced the 20 percent evaluations assigned to the Veteran's bilateral knee osteoarthritis, the RO did not consider the full record and the January 2005 and December 2005 VA examinations were not as full and complete as the October 2001 VA examination used to award the 20 percent evaluations.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent disability rating for the Veteran's service-connected right knee osteoarthritis have been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2011).

2.  The criteria for restoration of a 20 percent disability rating for the Veteran's service-connected left knee osteoarthritis have been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for osteoarthritis of the right and left knees was granted in an August 1998 rating decision with initial 10 percent evaluations assigned for each knee effective July 2, 1998.  Increased 20 percent evaluations were granted in a November 2001 rating decision effective May 15, 2001.  The RO then reduced the rating for each knee to 10 percent in the May 2006 rating decision on appeal effective August 1, 2006.  The Veteran contends that restoration of the 20 percent ratings is warranted as his bilateral osteoarthritis has not improved and has in fact worsened with increased pain and limitation of function.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Board must determine whether the reduction of the Veteran's evaluation for the service-connected knee disabilities from 20 percent to 10 percent was proper.  The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2) (2011).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

A March 2005 rating decision proposed to reduce the evaluations for the Veteran's service-connected knee disabilities to 10 percent.  A letter accompanying the March 2005 rating decision informed the Veteran he had 60 days to submit evidence and to request a hearing.  The Veteran requested a hearing in response to the proposal to reduce his disability rating, but later withdrew the request in October 2005.  The ratings were then reduced in a May 2006 rating decision, effective August 1, 2006.  Therefore, VA has complied with the procedural requirements of 38 C.F.R. § 3.105(e) with respect to the claims.

The 20 percent ratings for the Veteran's knee disabilities were in effect from May 15, 2001 to August 1, 2006, a period of over five years.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b), which provide additional regulatory hurdles to rating reductions for ratings that have been in effect of five years or more, apply to the Veteran's claim.  

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  38 C.F.R. § 3.344 (a).

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide that where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  The rating for a disease that is subject to temporary or episodic improvement that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a).

The Board finds that the RO did not comply with the provisions of 38 C.F.R. § 3.344(a) and (b) when reducing the Veteran's knee evaluations.  The May 2006 rating decision which reduced the Veteran's knee ratings only considered the results of VA examinations conducted in January and December 2005, which showed no instability of either knee; the Veteran had also been examined by a VA examiner in November 2005.  The failure to consider the findings of the November 2005 VA examiner is particularly egregious in light of the examiner's notation that testing was indicative of right and left knee instability.  38 C.F.R. § 3.344 provides that the entire record must be reviewed to determine whether a reduction is warranted and whether an examination is full and complete.  It is clear that the RO did not consider the entire record in the May 2006 rating decision reducing the Veteran's ratings for osteoarthritis from 20 to 10 percent disabling. 

The Board also finds that the January and December 2005 VA examinations were not as full and complete as the October 2001 VA examination that formed the basis for the grant of 20 percent evaluations in the November 2001 rating decision.  The October 2001 VA examination included a full discussion of the history of the Veteran's bilateral knee osteoarthritis with a review of the current symptoms and functional impairment.  In contrast, the December 2005 VA examination focused on the history and current presentation of the Veteran's other claimed orthopedic disabilities.  There was no discussion of the symptoms or functional impairment associated with the knee disorders.  Similarly, the January 2005 VA examination did not include a review of the history of the Veteran's knee osteoarthritis, nor did the examination report even include complete sentences when addressing the Veteran's symptoms.  The Board notes that the November 2005 VA examination included a discussion of the Veteran's knee symptoms and functional impairment, but as noted above, this examination was not considered when reducing the evaluation of the service-connected osteoarthritis. 

The Board finds that the RO did not comply with the provisions of 38 C.F.R. § 3.344 when reducing the evaluations for the Veteran's bilateral knee osteoarthritis.  Therefore, the reduction was improper and restoration of the 20 percent evaluations from August 1, 2006 is warranted.  

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims for restoration of 20 percent evaluations for osteoarthritis of the right and left knees from August 1, 2006.  As the 20 percent evaluations for the knees have been restored, the Veteran's claims for ratings in excess of 20 percent for the knee disabilities remain in appellate status and are addressed in the remand below.  


ORDER

Entitlement to restoration of a 20 percent rating for osteoarthritis of the right knee from August 1, 2006 is granted. 

Entitlement to restoration of a 20 percent rating for osteoarthritis of the left knee from August 1, 2006 is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be rendered with respect to the other claims on appeal.  Initially, the Board notes that the record currently contains VA treatment records dated through November 2008.  In the January 2009 substantive appeal, the Veteran stated that he had a scheduled VA orthopedic consultation in February 2009 to determine whether knee replacement surgery was necessary.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, efforts to obtain the Veteran's records of VA treatment since November 2008 are required.  

The Board also finds that the Veteran should be provided VA examinations to determine the current severity of his bilateral knee osteoarthritis.  The last VA examination was conducted in December 2005, more than five years ago.  As noted above, the Veteran has indicated that since the last VA examination, it was recommended that he undergo knee replacement surgery.  In addition, he has repeatedly stated that the manifestations of his knee disabilities have worsened.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

VA examinations are also necessary to determine the nature and etiology of the claimed low back, hip, and ankle disabilities.  The Veteran contends that these disabilities were incurred secondary to service-connected osteoarthritis of the bilateral knees.  Upon remand, the Veteran should be provided a VA orthopedic examination to include a medical opinion addressing whether the Veteran's lumbar spine, hip, and ankle disabilities were caused or aggravated by the service-connected knee disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain records of treatment from the Edward Hines, Jr. VAMC for the period beginning November 2008.

2.  Afford the Veteran a VA orthopedic examination to determine the current severity of his service-connected bilateral knee osteoarthritis.  The claims file should be made available to and reviewed by the examiner, and the examiner should note such review in the report.

a)  All indicated tests and studies should be performed, including range of motion studies in degrees.  

b)  The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees, if possible.

c)  The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  

A full rationale must be provided for all stated medical opinions.  

3.  Afford the Veteran a VA orthopedic examination to determine the nature and etiology of the claimed low back, hip, and ankle disabilities.  The claims file should be made available to and reviewed by the examiner, and the examiner should note such review in the report.

All indicated tests and studies should be performed.  After physically examining the Veteran and reviewing the complete claims file, the examiner should identify all disabilities of the low back, hips, and ankles.  Then, the examiner should determine whether it is at least as likely as not (50 percent or greater probability), that any currently present low back, hip, or ankle disabilities were caused or aggravated by the Veteran's service-connected bilateral knee osteoarthritis.  

A full rationale must be provided for all stated medical opinions.  

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


